Order, Supreme Court, New York County (Beverly Cohen, J.), entered on or about April 17, 1996, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this action for damages for personal injuries sustained by plaintiff during the early morning hours when she was allegedly attacked by an intruder in her second floor apartment, the motion court properly determined that there are triable issues of fact. Such issues include whether the landlord met its duty to provide adequate security measures in the building in the face of "foreseeable criminal intrusion upon tenants” (Miller v State of New York, 62 NY2d 506, 513), especially with respect to the alleged lack of lighting in the rear yard in violation of Multiple Dwelling Law § 26 (7-a), and the foreseeable relationship between violent crime and the absence of adequate light (see, Loeser v Nathan Hale Gardens, 73 AD2d 187, 190-191). Concur—Sullivan, J. P., Milonas, Rosenberger and Rubin, JJ.